Citation Nr: 1027739	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  04-40 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating 
for service-connected left knee traumatic arthritis prior to 
November 12, 2003. 

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected left knee traumatic arthritis prior to 
November 18, 2008.

3.  Entitlement to a disability rating in excess of 30 percent 
for service-connected left knee traumatic arthritis on or after 
November 18, 2008


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 
1986.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  A January 2010 supplemental statement of the 
case (SSOC) assigned a 10 percent rating effective November 12, 
2003 and a 30 percent rating effective November 18, 2008.  The 
issues have been recharacterized as reflected above.  

In June 2007, the Board remanded the matter on appeal for further 
development.  Unfortunately, additional development needs to be 
undertaken before a decision can be reached on this matter.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007, the Board remanded the matter on appeal for further 
development to include providing proper notice, obtaining any 
additional medical records, and affording a VA examination to 
address the current severity of the left knee.  Although the RO 
sent the Veteran a fully compliant notice letter in June 2007, it 
was marked as return to sender in June 2008.  Correspondence 
received from the Veteran in November 2008 reflects a different 
address than the one on the June 2007 notice letter.  Because it 
is unclear whether the RO send a notice letter to the Veteran's 
new address, and there does not appear to be a compliant notice 
letter of record, a remand is necessary to ensure he receives 
proper notice.

In November 2008, VA received two completed releases that pertain 
to the Veteran's claim for an increased rating for his left knee.  
One is for private records from Dr. S. Jr. dated from March to 
November 2008.  The other is for private records from Dr. C.M.C. 
dated from 1992 to 2008.  However, it does not appear that VA has 
attempted to obtain these records.  Accordingly a remand is 
necessary.  38 C.F.R. § 3.159(c)(1).  

In June 2009, the Veteran underwent a VA examination.  The 
Veteran reported that in 2000, he fell down about five stairs and 
injured his left knee.  He asserted that he was diagnosed with a 
torn meniscus and underwent arthroscopic repair but without 
improvement in his symptoms.  He reported increasing pain and 
underwent a total left knee replacement in 2008.  A September 
2009 VA treatment entry indicated that the Veteran had a left 
knee arthroscopy in December 2007 at M.S. by Dr. H. and in July 
2008 underwent a left total knee replacement at G.M. by Dr. T.S.  

The Board observes that treatment records from M.S., Dr. H., 
G.M., and Dr. T.S. have not been associated with the claims file.  
Because these records pertain to the service-connected 
disability, they should be obtained on remand.  Once these 
surgery reports are obtained, the Veteran should be scheduled for 
another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with a letter that complies with the duties 
to notify and assist for the claims for 
increased ratings currently on appeal.  

2.  After securing any necessary releases, 
obtain private treatment records from Dr. S. 
Jr. dated from March to November 2008 from 
C.M.C. dated from 1992 to 2008 as identified 
in the November 2008 releases.  Additionally, 
obtain the records pertaining to the left 
knee arthroscopy in December 2007 at M.S. by 
Dr. H. and the left total knee replacement in 
July 2008 at G.M. by Dr. T.S. as identified 
in the September 2009 VA treatment entry.  
(The Board has used initials to protect the 
identity of the Veteran.  However, in all 
correspondence to the Veteran, identify the 
private treatment providers by their full 
names in order for the Veteran to properly 
identify these records.)

3.  After the forgoing has been completed, 
the Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected left 
knee.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
comment on the severity of the Veteran's 
service-connected left knee disability.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
left knee disability under the rating 
criteria.  In particular, the examiner should 
provide the range of motion in degrees and 
indicate whether there is any ankylosis; 
dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into 
the joint; or, the symptomatic removal of 
semilunar cartilage.  He or she should also 
address whether the Veteran has recurrent 
subluxation or lateral instability, and if 
so, comment as to whether such symptomatology 
is slight, moderate, or severe.  The presence 
of objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should also be noted, as should any 
additional disability due to these factors.  
The examiner should further address the 
effect of the Veteran's service-connected 
left knee disability on his employability.

The examiner should also comment as to the 
relationship, if any, between the Veteran's 
service-connected left knee traumatic 
arthritis and his left knee arthroscopy in 
December 2007 and the left total knee 
replacement in July 2008.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  The 
RO should also undertake any other 
development it determines to be indicated.  
If the benefit sought is not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


